Citation Nr: 1142051	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle disorder greater than 10 percent prior to August 2007 and greater than 20 percent disabling thereafter. 

2.  Entitlement to an increased evaluation for a left knee disorder currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased evaluation for a low back disorder currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for a gastrointestinal disorder, currently evaluated as 10 percent disabling.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disorder to include as secondary to service connected disability.  

6.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The Veteran (appellant) served on active duty from November 1992 to July 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In March 1998, the RO denied service connection for a right ankle disorder.  The basis for the denial was that the claim was not well grounded.  The Veteran did not disagree with the determination within one year after the decision, and it became final.  The Board notes that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  This provision is inapplicable here because the Veteran's claim became final prior to July 14, 1999.  Thus, new and material evidence is needed to reopen the claim.  

In May 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The record reflects that the Veteran applied for Social Security Administration (SSA) disability benefits during the course of this appeal.  The record shows that the RO attempted to obtain the SSA decision and associated records.  In an April 2006 SSA letter to VA it was noted that the Veteran had a hearing pending and that no decision had been made as of that date.  A copy of the final determination by SSA and any records associated with it has not been requested.  While it is unclear what disabilities were considered in this SSA determination, such records may prove relevant to the matters at hand.  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Masors v. Derwinski, 2 Vet. App. 180 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the determination and the records concerning that decision must be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  As the SSA's disability determination and any related medical records have not yet been associated with the claims file, a remand is necessary to obtain these records.  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's disability determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Additionally, the Veteran has indicated on his initial claim that he has received vocational rehabilitation.  However, the Veteran's VA Vocational Rehabilitation and Education file has not been included in the claims file.  Consequently, the Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims file for review by the Board. 

When the Veteran was examined by VA in 2005, the VA examiner opined that the Veteran service-connected disabilities would limit his ability to be employed in a physically demanding position, but that he would not be limited to sedentary employment.  Subsequent to that opinion the Veteran has undergone surgery for his left ankle and he has received a higher rating for that disability.  While he was examined in April 2010 by VA, the examiner did not comment on his employability.  Thus on remand addendum opinions should be obtained regarding the Veteran's employability.  

In view of the forgoing, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Social Security Administration (SSA) the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, that fact should be documented by SSA and such notice entered in the claims folder.  

2.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  All efforts to obtain these records should be fully documented and a negative response should be provided if no records exist.  The Veteran should also be notified if these records do not exist and/or are unobtainable pursuant to 38 C.F.R. § 3.159(e).  

3.  Submit the file to the April 2010 examiner for an addendum opinion.  The examiner should indicate whether the Veteran is unemployable due to his service-connected disabilities.  Complete rationale must be provided.  If the April 2010 examiner is not available, have the file reviewed by a qualified physician for the requested opinion.  

4.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of the above, the claims should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



